— In an action for a divorce and ancillary relief, the defendant husband appeals from (1) a judgment of the Supreme Court, Westchester County (Ruskin, J.), dated August 7, 1984, which, inter alia, granted the plaintiff wife a divorce and severed for trial the remaining ancillary issues, and (2) a judgment of the same court (Rubenfeld, J.), dated February 28, 1985, which, inter alia, dismissed all financial claims inclusive of claims for equitable distribution of property.
On the court’s own motion, the appeal from the judgment dated August 7, 1984, dismissed, for failure to timely perfect the same (22 NYCRR 670.20 [f]).
Judgment dated February 28, 1985, affirmed.
The respondent is awarded one bill of costs.
We find that the defendant’s arguments to the extent they relate to the postdivorce judgment dated February 28, 1985, are meritless. In view of our dismissal of the appeal from the judgment dated August 7, 1984, we do not reach the issues sought to be raised with respect thereto (cf. Ratka v St. Francis Hosp., 44 NY2d 604, 608-609; Montalvo v Nel Taxi *788Corp., 114 AD2d 494). Mollen, P. J., Thompson, Brown and Rubin, JJ., concur.